Citation Nr: 1718727	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for old traumatic deformity of the distal third phalanx involving the distal tuft of right hand (right middle finger disability).

2.  Entitlement to an initial compensable evaluation for status post right middle finger laceration with scar.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  In that decision, the RO granted service connection for the right middle finger disability and laceration with scar and assigned separate noncompensable evaluations effective from March 2, 2010.

In May 2016, the Board remanded these matters for further development.  As noted in that remand, the Veteran elected to withdraw his request for a Board hearing by way of a March 2016 statement.

In a September 2016 rating decision, a separate 10 percent rating for right middle finger painful scar was granted, effective July 28, 2016.  The Veteran has not disagreed with disability rating or effective date and as such, the matter currently on appeal is limited to entitlement to an increased disability rating for post right middle finger laceration with scar.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's right middle finger disability has been manifested by painful motion, but has not caused ankylosis or significant limitation of motion of other digits or interference with overall function of the hand.

2.  Throughout the pendency of the appeal, the Veteran's status post right middle finger laceration with scar has been manifested by a painful scar that has an area of less than 144 square inches.



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, and no higher, for the right middle finger disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5229 (2016).

2.  The criteria for an initial compensable rating for status post right middle finger laceration have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, DC 7802 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In cases such as this, where service connection has been granted and an initial disability ratings and effective dates have been assigned, the typical service connection claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, an April 2010 notice advised the Veteran of the evidentiary requirements for his initial service connection claims, and of the division of responsibility between the Veteran and VA for obtaining evidence.  That notice also informed the Veteran of the process by which disability ratings and effective dates are assigned. Therefore, the Board finds that VA's duty to notify has been satisfied.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records and reports identified by the Veteran have also been obtained.

The Veteran has been afforded multiple VA examinations to determine the severity of the disabilities on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Those examination reports contain findings responsive to the applicable rating criteria for each disability on appeal.  For those reasons, the Board finds the VA examinations of record adequate for determining the issues on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In May 2016, the Board remanded these matters to obtain any outstanding records and afford the Veteran VA examinations to determine the severity of the disabilities on appeal.  Thereafter, all identified records were obtained and new VA examinations were conducted.  As such, substantial compliance with the Board's past remand directives has been achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 
38 C.F.R. § 3.159 (2016).

Merits

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Right Middle Finger Disability

The Veteran's right middle finger disability has been rated noncompensable under DC 5229.

Under DC 5229, contemplating limitation of motion of the index or long finger, a noncompensable rating is warranted where there is a gap of less than one inch (2.5 centimeters) between the fingertip of either the major or minor hand and the palm crease, with the finger flexed to the extent possible, and a maximum 10 percent rating is warranted where there is a gap of one inch (2.5 centimeters) or more between the fingertip of either the major or minor hand and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.

When evaluating musculoskeletal disabilities that are at least partly rated on the extent there is limitation of motion, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, premature/excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups," assuming these factors are not already contemplated in the relevant rating criteria. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202   (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran was afforded a VA examination in September 2010.  There, the Veteran reported right middle finger pain once per month, lasting about one day.  The Veteran rated the pain as 8 out of 10.  The Veteran also reported numbness and tingling.  There was no ankylosis of the right middle finger. There was no gap between the pad of the thumb and the fingers.  Range of motion was within normal limits on all planes.  Repetitive range of motion was possible and resulted in no limitation of motion.  Joint function was not additionally limited by pain fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays revealed deformity and degenerative joint disease.  There was no effect on the Veteran's usual occupation or daily activities.

The Veteran was afforded a VA examination in June 2016.  Degenerative arthritis was shown.  Flare-ups during the winter months were explained by the Veteran.  There was no gap between the pad of the thumb and the fingers, nor was there a gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  Range of motion testing showed metacarpophalangeal (MCP) joint extension to 0 degrees, proximal interphalangeal (PIP) joint extension to 0 degrees, and distal interphalangeal (DIP) joint extension to 0 degrees.  MCP joint flexion was to 90 degrees, PIP joint flexion was to 100 degrees, and DIP joint flexion was to 70 degrees.  Repetitive-use testing did not reveal any further limitation of motion.  The examiner was unable to say without resorting to mere speculation whether pain weakness, fatigability or incoordination significantly limits functional ability with repeated use over a period of time or with flare-ups.  Right hand grip was rated 4 out of 5, but the examiner stated that reduction in muscle strength was not due to the service-connected disability.  There was no ankylosis.  The examiner stated that the Veteran would have difficulty performing jobs that require fine manipulation.

Based on the foregoing evidence, the Board finds that an initial 10 percent rating is warranted for right hand middle finger disability.  The Veteran's right hand middle finger symptoms include weakness and pain.  It is the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  See also Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence).  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that throughout the pendency of the appeal, an initial 10 percent rating is warranted for right hand middle finger disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The 10 percent rating assigned herein is the maximum rating under DC 5229.  Even if the right middle finger manifested in ankylosis, a higher rating would not be warranted, as DC 5225, contemplating ankylosis of the long finger also has a maximum 10 percent schedular rating.  Even partial amputation results in a 10 percent rating under DC 5153.  Without sufficient evidence of amputation at a certain level, the 10 percent rating is the maximum rating to assign.  The Board notes that a Note following DCs 5224, 5225, and 5226, provides that whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand should be considered.  The Veteran is not rated under any of these diagnostic codes.  To the extent that the Note is applicable, the Board finds that the effect of the Veteran's right hand middle finger disability as indicated by the above evidence does not warrant such a separate rating in addition to the 10 percent rating the Board is granting herein.  The pain symptoms here are described as occasional and there was no ankylosis, mostly normal range of motion findings, and muscle strength was lessened, but not due to the service-connected disability, as explained by the June 2016 VA examiner.  As such, an initial 10 percent rating, and no higher, is warranted.

B.  Right Middle Finger Scar

The Veteran's right middle finger scar has been rated as noncompensable under DC 7802.  

Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and nonlinear, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802.

Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

DC 7804 provides a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating is warranted for three or four scars that are painful or unstable and a 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under DCs 7800, 7801, 7802, or 7805 may also receive evaluation under this diagnostic code when applicable.

Under DC 7805, scars can be rated on the basis of limitation of function of the affected area.

The Veteran was afforded a VA examination in September 2010.  There, the scar was noted as being on the tip of the right middle finger.  It measured 0.65 centimeters by 0.10 centimeters.  The scar was not painful on examination.  There was no skin breakdown.  The scar was superficial with no underlying tissue damage.  There was no inflammation.  Edema was absent.  There was no keloid formation.  The scar was not disfiguring.  The scar did not limit motion and there was no limitation of function due to the scar.

The Veteran was afforded a VA examination in July 2016.  Pain was noted as intermittent at the examination.  Pain was described as dull and throbbing.  The scar was no unstable.  The scar measured 1 centimeter by 0.1 centimeters.  The total area of the scar was approximately 0.1 centimeters squared.  There was no functional impact due to the scar.

In light of the evidence above, a compensable rating under DC 7802 is not warranted.  The Veteran's scar is not greater than 144 square inches.  Indeed, upon examinations in September 2010 and July 2016, there was no evidence that the Veteran's scar was greater than 144 square inches.  Without any evidence of such, a compensable rating under DC 7802 is not warranted.  Further, DC 7805 would not provide for a compensable rating for the Veteran's scar.  Indeed, both VA examiners explicitly stated that the Veteran's scar does not cause any limitation of function.  Thus, under DC 7805, a compensable rating would not be warranted.

The Board also notes that, as discussed above, the Veteran has been awarded a 10 percent rating under DC 7804.  Such a rating takes into account pain.  The Veteran has not displayed any symptomatology outside of pain, to include instability.  In any event, the Veteran has not disagreed with that rating, and the propriety of such will not be further addressed.  The Board simply points out that the Veteran's scar disability has been assigned a 10 percent rating under DC 7804 on the basis of pain.

For all the foregoing reasons, a compensable rating for the right middle finger scar is not warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

C.  Other Considerations

The record does not establish that the rating criteria are inadequate for rating the Veteran's middle finger disability or scar.  Specifically, his symptoms of pain and limitation of motion of the right middle finger are all contemplated by the appropriate rating criteria as set forth above.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Likewise, for the scar, the criteria consider the size of the scar and the Veteran has been granted a separate rating for his sole symptom of pain.  In sum, the schedular criteria for contemplate a wide variety of manifestations (including functional loss), and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence does not reflect, and the Veteran has not argued, that his right middle finger disability and scar render him unemployable.  Thus, the issue of entitlement a TDIU has not been reasonably raised by the claimant or the record, and it shall not be further addressed.

ORDER

An initial 10 percent rating, but no higher, for old traumatic deformity of the distal third phalanx involving the distal tuft of right hand is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable rating for status post right middle finger laceration with scar is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


